KELLY, Judge,
concurring:
I concur in the result. I note that in Arizona v. Hicks, 480 U.S. 321, 107 S.Ct. 1149, 94 L.Ed.2d 347 (1987), the State of Arizona had conceded that the officer lacked probable cause and stipulated that he had only reasonable suspicion for his “search” of the underside of the stereo equipment located in plain view. In the instant case, no such fatal concession was made.
Prior to the search here, the officers had probable cause to believe that appellant had resumed his former trade as a local burglar. Combined with the discovery of items which (while not involved in the burglary for which probable cause to suspect appellant had been established) nonetheless fit general descriptions of property recently stolen in unsolved local burglaries, the police had evidence demonstrating a sufficient probability that the items were stolen to warrant the seizure of those items.
Probable cause is not certitude, nor even preponderance; rather, it is merely a sufficiently substantive probability to justify the intrusion involved. I find probable cause present here, prior to the post-seizure conduct of the officers calling the owners for a more detailed description of *372the property stolen, which further confirmed the pre-existing probable, cause.